AO 2458 (Rev . 09/ 19)   Judgment in a Criminal Case   (form modified within Distri ct on Sept. 30, 2019)
                         Sheet l



                                            UNITED STATES DISTRICT COURT
                                                            Southern District of New York
                                                                                 )
               UNITED ST A TES OF AMERICA                                        )       JUDGMENT IN A CRIMINAL CASE
                                     V.                                          )
              MARCOS DE JESUS PANTALEON
                                                                                 )
                                                                                          Case Number: 01 :18-Cr-00879 (SHS)
                                                                                 )
                                                                                 )        USM Number: 86421-054
                                                                                 )
                                                                                 )         Matthew D. Myers
                                                                                 )        Defendant' s Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            Five
                                      ------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                              Offense Ended

18 U.S .C. § 1349 and                Conspiracy to Commit Wire Fraud                                               12/12/2018            5

§ 1343



       The defendant is sentenced as provided in pages 2 through                 _ _9_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 Ill Count(s) -All--'---
                   open counts
                         ---------
                                   •                             is      Ill are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
 the defenaant must notify the court and United States attorney of material changes in economic circumstances .



              ,rti.----'"""""--
                     -
                    USDCSDNY
                               ......                            .I


              UoocutfENT
              i;
               ELtcniONICALLY FILBb·
              nDOC#: - ·•----+----

                                                                                 N=,, ~
              } I.
              rl BATE FILED:                                                                         Sidney H. Stein, U.S . District Judge
              ~ ~Mr;;-;-;t~~~               ·•,'I                1
                                                                                 Date
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Impri sonment

                                                                                                        Judgment -   Page   _ .=.2_   of   9
 DEFENDANT: MARCOS DE JESUS PANTALEON
 CASE NUMBER: 01 :18-Cr-00879 (SHS)

                                                               IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                20 months.




       l!1'.l The court makes the following recommendations to the Bureau of Prisons:

            That defendant be incarcerated in the tri-state area .




       D The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for thi s district:
            D at                                     D a.m .     D p.m.        on
                      - -- - - - - - - -
            D as notified by the United States Marshal.

       l!1'.l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ~ before 2 p.m. on           2/28/2020
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
  I have executed this judgment as follow s:




            Defendant delivered on                                                          to

  at                                                   , with a certified copy of this judgment.
       ---------------

                                                                                                      UN ITED ST A TES MARSHAL



                                                                             By - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                   DEPUTY UN ITED STATES MA RSHAL
AO 245B (Rev 09/ 19) Judgment in a Criminal Case
                     Sheet 2A - Imprisonment
                                                                                       Judgment- Page   - ~3-   of   9
DEFENDANT: MARCOS DE JESUS PANTALEON
CASE NUMBER: 01 :18-Cr-00879 (SHS)

                                            ADDITIONAL IMPRISONMENT TERMS


 During the term of imprisonment, the defendant shall remit restitution in conjunction with the Inmate Financial
 Responsibility Program, but in any event not less than $25 per quarter. Through the Inmate Financial Responsibility
 Program (BOP Policy Statement 5380-08), an inmate's deposits are reviewed for a six-month period , amounts are
 subtracted for comm issary and other expenses (currently $75 per month), and the remaining balance is used to determine
 payments toward financial sanctions .
AO 245B (Rev. 09/19)   Judgment in a Crimin al Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment- Page    4     of - - ~ - -
DEFENDANT: MARCOS DE JESUS PANTALEON
CASE NUMBER: 01 :18-Cr-00879 (SHS)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                                                    two years.




                                                      MANDATORY CONDITIONS
 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               ~ The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.     ~ You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
 5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment- Page                 of _ _ __ _ _
DEFENDANT: MARCOS DE JESUS PANTALEON
CASE NUMBER: 01 :18-Cr-00879 (SHS)

                                       ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition .

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
      convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
 10. You must not own , possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
 11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov .


 Defendant's Signature                                                                                    Date _ _ _ _ _ _ _ _ _ _ __
AO 2458 (Rev. 09/19)   Judgment in a Cri minal Case
                       Sheet 30 - Supervised Release
                                                                                           Judgment-Page _   _><.6_   of _ _g_ _
DEFENDANT: MARCOS DE JESUS PANTALEON
CASE NUMB ER: 01 :18-Cr-00879 (SHS)

                                         SPECIAL CONDITIONS OF SUPERVISION

 1. The defendant must obey the immigration laws and comply with the directives of immigration authorities .

 2. The defendant must provide the probation officer with access to any requested financial information .

 3. The defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless you are in compliance with the installment payment schedule.

 4. The defendant shall submit his person, and any property, residence, vehicle, papers , computer, other electronic
 communication , data storage devices, cloud storage or media, and effects to a search by any United States Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
 reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
 supervised . Failure to submit to a search may be grounds for revocation of release. The defendant shall warn any other
 occupants that the premises may be subject to searches pursuant to this condition . Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 5. The defendant shall make restitution payments at the rate of 20% of his gross monthly income to commence 30 days
 after release from custody .
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment -   Page   ----'7'-----   of    9
 DEFENDANT: MARCOS DE JESUS PANTALEON
 CASE NUMBER: 01 :18-Cr-00879 (SHS)
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment             Restitution                     Fine                    AV AA Assessment*                  JVT A Assessment**
 TOTALS             $ 100.00                   $ 2,179,169.00               $ 0.00                     $ 0.00                           $ 0.00



 D      The determination of restitution is deferred until
                                                           - - ---
                                                                   . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 ~      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the Umted States 1s paid.

 Name of Payee                                                      Total Loss** *                     Restitution Ordered             Priority or Percentage
   Clerk of Court, Southern District of N.Y.                                                                    $2,179,169.00

   500 Pearl Street

   New York, NY 10007

   for disbursement to:

              IRS - RAGS

              Att: Mail Stop 6261, Restitution

              333 West Pershing Avenue

              Kansas City, MO 64108




  TOTALS                                 $ _ __        _ __         _ 0_.0
                                                                         _0_           $____2_
                                                                                             , 1_79_ ,_16_9_.0_0_


  D      Restitution amount ordered pursuant to plea agreement $
                                                                                 - --     -------

  D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to I 8 U.S .C. § 36 l 2(g).

  Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          D    the interest requirement is waived for the           D    fine      D    restitution.

          D    the interest requirement for the        D     fine       D      restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of2015, Pub . L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and I I 3A of Title                      18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/1 9)    Judgment in a Crimin al Case
                         Sheet 6 - Schedul e of Payments

                                                                                                                 Judgment -   Page   8    of       9
 DEFENDANT: MARCOS DE JESUS PANTALEON
 CASE NUMBER: 01 :18-Cr-00879 (SHS)

                                                               SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A       ~      Lump sum payment of$          100.00                    due immediately, balance due


                •    not later than                                        , or
                                                                                        D F below; or
                •    in accordance with
                                            •    C,
                                                           •    D,
                                                                       •    E, or

 B       •      Payment to begin immediately (may be combined with                  •   c,     D D,or     D F below); or
 C       D      Payment in equal       _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e .g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D       D      Payment in equal        _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e. g. , months or years), to commence _ _ _ _ _ (e .g. , 30 or 60 days) after release from imprisonment to a
                term of supervision; or

 E       D Payment during the term of supervised release will commence within _ _ _ _ _ (e .g.,         30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time ; or

 F       !ill   Special instructions regarding the payment of criminal monetary penalties:

                 See Special Conditions of Supervision.




 Unless the court has expressly ordered otherwise, if th is judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  [lJ    Joint and Several

         Case Number
         Defendant and Co-Defendant Names                                                        Joint and Several              Corresponding Payee,
         (including defe ndant number)                               Total Amount                     Amount                        if appropriate

         18-Cr-00879-1 (SHS)                                                                  2,179,169.00
         Ariel Jimenez

  D      The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the following court cost(s):

  r;zJ    The defendant shall forfeit the defendant' s interest in the following property to the United States :
          $575,000 in U.S. dollars. The Court will sign an Order of Forfeiture .


  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution , (8) JVTA assessment, (9) penalties, and (I 0) costs, including cost of
  prosecution and court costs .
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6A - Schedule of Payments
                                                                                             Judgment- Page   9   of          9
DEFENDANT: MARCOS DE JESUS PANTALEON
CASE NUMBER: 01: 18-Cr-00879 (SHS)

        ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                         Joint and Several             Corresponding Payee,
(including defendant number)                              Total Amount       Amount                       if appropriate

18-Cr-00879-2 (SHS)
lreline Nunez                                                                  $2,179 ,169.00



18-Cr-00879-3 (SHS)
Ana Yessenia Jimenez                                                           $2,179 ,169.00


18-Cr-00879-4 (SHS)
Evelin Jimenez                                                                 $2,179 ,1 69 .00


18-Cr-00879-5 (SHS)
Leyvi Castillo                                                                 $2,179,169.00


 18-Cr-00879-6 (SHS)
 Cinthia Federo                                                                 $2,179,169.00



 18-Cr-00879-7 (SHS)
 Guillermo Arias Moncion                                                        $2,179 ,169.00



 18-Cr-00879-8 (SHS)
 Marcos De Jesus Pantaleon                                                      $2 ,179,169.00



 18-Cr-00879-9 (SHS)
 Jose Castillo                                                                  $2,179 ,169.00
